Citation Nr: 1448651	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  13-03 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer claimed as high risk prostate cancer.

2.  Entitlement to an effective date earlier than February 28, 2013 for the granting of service connection for hearing loss.

3.  Entitlement to an effective date earlier than February 28, 2013 for the granting of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse
ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2011; a statement of the case was issued in January 2013; and a substantive appeal was received in February 2013.   

The Veteran presented testimony at a hearing before the undersigned in September 2014.  A transcript is associated with the Veteran's claims folder. 

Also in its September 2013 rating decision, the RO granted service connection for hearing loss and tinnitus.  In March 2014, the Veteran filed a timely notice of disagreement with regards to the effective date of service connection.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran concedes that he was not in Vietnam, he states that he was exposed to 2, 4-D and 2, 4, 5-T in jet fuel and to benzene and other chemicals in his duties as aircraft crew chief.  He states that these chemicals would later be called Agent Orange, and that he was exposed to them in Okinawa.  

He has submitted evidence that some of these substances are known carcinogens. JSRRC to determine whether the Veteran was exposed to 2, 4-D and 2, 4, 5-T, trichloroethylene solvents, and benzene.  

The personnel records also reflect that the Veteran was a jet engine aircraft mechanic.  His reports of exposure are consistent with his duties.  Accordingly, the record triggers VA's duty to provide an examination to whether the Veteran's cancer is related to the in-service exposures.  

Hearing loss and tinnitus 

As noted in the introduction, the Veteran filed a timely notice of disagreement with respect to a September 2013 rating decision.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Consequently, the issues of entitlement to earlier effective dates for service connection must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be afforded a VA examination with a physician for the purpose of determine whether the Veteran's prostate cancer was a result of in-service chemical exposures.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer residuals are due to exposure to 2, 4-D and 2, 4, 5-T,

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer residuals are due to exposure to JP-4 jet fuel,

(c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer residuals are due to exposure to trichloroethylene solvents, and 

(d) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer residuals are due to exposure to benzene. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The AOJ should issue a statement of the case regarding the issues of entitlement to earlier effective dates for the grants of service connection for hearing loss and tinnitus.  These issues should not be certified to the Board unless the Veteran or his representative submit a timely substantive appeal. 

4.  If any issue perfected for appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the record to the Board; if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

